Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 5, 2018

                                    No. 04-18-00221-CR

                                Andrew Douglas BRIGHAM,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR11698
                          Honorable Ron Rangel, Judge Presiding


                                       ORDER

         The State’s brief was due on October 29, 2018. Two days after the due date, the State
filed its first motion for a thirty-day extension of time to file its brief.
       The State’s motion is GRANTED. The State’s brief is due on November 30, 2018.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court